Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (US 20100163057).

Regarding Claim 1:
Anderson discloses:
A sterile adaptor, a sterile drape with the integrated sterile adaptor, and a telerobotic surgical system including the sterile drape with a drape interface are provided.”], comprising:
a shaft [see element 56 in Figs. 3A and 7];
an end effector element [see element 65 in Fig 3A and 3B and para 67… “an end effector 65 (FIGS. 3A and 3B)”];
an articulation [see element 60 in Figs. 3A and 3B and para 67…. “Tool 24 is removably coupled to wrist 60 of wrist unit 22.”] at a distal end of the shaft configured to articulate for articulating the end effector element, the articulation comprising a first joint permitting the end effector to adopt a range of configurations relative to the longitudinal axis of the shaft [see Fig 7 which shows element 60 distal to the shaft (element 56) and see para 56… “As discussed in detail below, each wrist unit 22 generally includes an elongate shaft 56 having a proximal cap 58 and a distal wrist 60 pivotally coupled to surgical tool 24.” Also see Para 67… “Tool 24 will preferably include an end effector 65”. Based on these sections the wrist of Anderson (ie element linked to articulation) is pivotally coupled to the tool which is a component that includes element 65 (ie the end effector). Pivotally coupled indicates a structure that is at least a joint.], 
the first joint being driveable by a first pair of driving elements [see para 66…  “drive cables (not shown) within shaft 56. The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.” The drive cables (which are not shown in the figures and note the plurality) that are clearly identified in para 66 are at least a first pair of driving elements]


an instrument interface at a proximal end of the shaft [see Figs. 17A-C elements 250 and 300 which together recite an instrument interface], comprising:
a chassis formed from the securement of a first chassis portion [see Figs. 17A-C element 250 which is a first chassis portion] to a second chassis portion [see Fig. 17A-C which is a second chassis portion], wherein the first pair of driving elements are secured relative to the chassis and are constrained to move about a first set of pulleys [see para 66… “The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.”], 
the chassis portions being configured to be secured together by sliding the chassis portions relative to each other in a longitudinal direction parallel to the longitudinal axis of the shaft [see transition between element 250 (ie the first chassis portion) and element 300 (ie the second chassis portion) between Fig. 17B-17C].

Regarding claim 2, Fig. 17F [see element 309 which is part of a securing mechanism], Fig. 12A [see elements 301 which is part of a securing mechanism] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] show a securing mechanism as claimed. Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular, 12A shows how elements 301 and 

Regarding claims 3-4, 
Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular, 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300. Fig. 17B shows the first chassis portion in a first position in which the first chassis is not engaged with the second chassis portion and Fig. 17C shows a second position in which the first chassis portion is slid longitudinally to be engaged with the second chassis portion by engaging the securing mechanism.

Regarding claim 5, see labelled figure below rejection to this claim which shows the distal end of the first chassis being connected to the proximal end of the shaft with the connection being at least a mounting block as claimed.

    PNG
    media_image1.png
    524
    774
    media_image1.png
    Greyscale

Regarding claim 6, Fig. 17F [see element 309, Fig. 12A [see elements 301] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] which show elements that secure the first and second chassis portions together. Additionally, Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300. This is understood to bring the proximal end of the shaft (which is connected to the first chassis portion) closer to the second chassis portion.

When the instrument is fully installed, it is held in position at three 
points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] show a configuration on the second chassis portion that is configured to receive the first chassis portion. Additionally, Figs 12A and 17A-17C show how the first chassis portion (element 250) is slid longitudinally onto the second chassis portion (element 300). In particular 12A shows how elements 301 and 309 (the securing mechanism) have a configuration that engages element 250 to element 300 to prevent further sliding as claimed.


    PNG
    media_image1.png
    524
    774
    media_image1.png
    Greyscale


Regarding claim 13, Fig. 12A [see elements 301] and paragraph 102 [see “When the instrument is fully installed, it is held in position at three points along its housing.  Two points are at the rail features 301 along the 
sides of the instrument, and a third point is at the center hold down tab 309 
along the front center of the instrument.  Advantageously, by holding down the 
instrument at three locations] describe an interface on the side of second chassis portion (a lateral interface) that connects with the first chassis portion to second portion after sliding.

The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.”].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 1,2 and 4 above, and further in view of Liembach et al (US 20170086823) hereafter known as Liembach.

However, Anderson discloses securing mechanism that are interference fit [see Fig. 12A elements 309 and 301] and does not disclose using latches or lugs. Thus Anderson fails to disclose “the securing mechanism comprises a first latch part located on the first wherein the securing mechanism comprises a first latch part located on the first chassis portion and a second latch part on the second chassis portion, the chassis being arranged so that the first latch part and the second latch part engage when the chassis portions are slid relative to the first chassis portion along the longitudinal direction” as recited by claim 15 or “wherein the securing mechanism comprises a lug located at the proximal end of the first chassis portion and an opening located at the proximal end of the second chassis portion, wherein the lug is configured to extend into the opening when the chassis portions are slid relative to the first chassis portion along the longitudinal direction” as recited by claim 16.
Liembach discloses using a latch system that has two portions configured to removably couple two different sections [see para 52…. “One example of shaft assembly (16) includes a latch system (88) for removably coupling shaft assembly (16) to handle assembly (11) and, more specifically, to frame (28).] Liembach further describes this latch system as including a pivot lug that is configured to extend into a corresponding hole (ie an opening) [see para 52… “As can be seen in FIGS. 4A-5B, for example, latch system (88) includes a lock member or lock yoke (90) that is movably coupled to chassis (64). In the illustrated example, lock yoke (90) has a U-shape with 
two spaced downwardly extending legs (92).  Legs (92) each have a pivot lug 
(94) formed thereon that are adapted to be received in corresponding holes (not 
shown) formed in chassis (64).”] in the analogous art of surgery [see abstract… “A surgical instrument includes a shaft assembly, a handle assembly, and a latch 
system configured to operatively couple the shaft and handle assemblies.”]
Since both Anderson’s securing mechanism and Leimbach’s latching mechanism with a lug and opening are both two independent ways to detachably secure two portions of a surgical system together, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Anderson by including Leimbach’s latching mechanism on the first and second chassis portions of Anderson similarly to that disclosed by Leimbach, as one of ordinary skill would expect the use of both securing mechanisms to provide a more secure and if not the same security between two elements of a surgical system.




Allowable Subject Matter
Claims 8-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is the broadest independent claim. The closest prior art of record is Anderson. Anderson discloses a robotic surgical instrument that includes all the limitations of claims 1 and 6-7 as outlined above. However, Anderson fails to disclose The drive cables are suitably coupled to drive pulleys within shaft 56 to pivot tool 24 about wrist 60, and to actuate end effectors 140 on tool 24.”] which is separate from the connection between the two chassis portions so it is not clear how or why one of ordinary skill in the art would be motivated to modify Anderson to move the drivable elements and first set of pulleys so that tension in first pair of driving elements is configured to hold the chassis portions together or how Anderson would be operable if modified as claimed as moving these elements would affect the cables ability to control operation of the first joint in the articulation and end effector element. Therefore, the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792